Title: To Thomas Jefferson from Alexander Outtaw, 18 November 1805
From: Outtaw, Alexander
To: Jefferson, Thomas


                  
                     Dear Sir. 
                     Georgetown District of ColumbiaNovember 18th 1805
                  
                  Permit me the liberty of adressing you, on a Subject which I am of an opinion, that no Gentleman who never has had the pleasure of a personal acquaintance with, ever took a liberty of a Similar Nature, Tho Sir the princepals which I am induced to address you, are produced from many sources, One of which are from the Law of necessity at this period, and from the Information I have had of your Charecter, as a Human Man, veiwing you as I do in your present, exalted and eligible situation in life, I am induced to believe that no address or application made to you, either in your public (Capacity or private Capacety ever has been passed by unnoticed, Tho Sir the request I have to ask of you, is of a local (description,) or nature. So as to be as concise as possible I will in a few sentences disclose to you who I am and should I be granted an interview with you, I will state the particulars of the cause of my being placed in this situation, I am a Native of the State of Tennessee My connections are considered respectable. Mr. Anderson who is in the Senate of the Unitited States from that State is a Brotherenlaw, of mine, who I have heard speak of you and Informed me he was intimately acquainted with you. It is not my intention Mr Jefferson to exact favor from you, or to be initiated into your favor’s from the Respectability of any of my relations, my veiw Sir. is to acquaint you, who I am, and that after I had the pleasure of seeing you at your Houce you then could Judge, weathir you could be safe in bestowing me the pecuniary aid I wish or not which Sum amounts to $:120. or 130 Dollars which Sir If you pardon the Liberty I have taken, and feel a disposition to befriend [a] Man in distress You will please inf[orm] me by a Note, stating the time I shall wait on you at your Houce, which Sir. you may rely as soon as I return to Tennessee, Via Richmond I shall ever acknowledged the favor, and the duty of transmitting you the money by post. Accept Sir. of the Sincere Wishes of
                  
                     Alexander L Outtaw 
                     
                  
                  
                     I shall barely add I have no acquaintances in this part of the wor[ld] which has reduced me to this dilema, and Knowing of no Gentleman, whoes funds could with the same propriety afford, me relief equivalent with yours
                  
               